PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Postle Industries, Inc.
Application No. 16/855,102
Filed: 22 Apr 2020
For: Work String Tubing Connection Restoration

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.78(e), filed February 16, 2022, to accept an unintentionally delayed claim(s) under 35 U.S.C. 120, 121, 365(c), or 386(c) for the benefit of a prior-filed nonprovisional application(s), international application(s), or international design application(s).
 
The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(e) is only applicable after the expiration of the period specified in 37 CFR § 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:

(1) 	the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

As to item (1), the required reference was filed April 15, 2022.

As to item (2), the required petition fee was submitted February 16, 2022.

However, the petition does not comply with item (3). The required statement of unintentional delay has not been submitted. Wherein petitioner states, “[t]he entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional,” petitioner is required to state pursuant to 37 CFR 1.78(e)(3) that “the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.”


Any request for reconsideration of this decision must include a proper statement of unintentional delay. A renewed petition submitted after issuance of the patent will require a request for certificate of correction (and fee). A renewed petition submitted subsequent to the issue fee payment will require withdrawal from issue and a request for continued examination.

Be advised that reconsideration of this decision does not require the submission of an additional petition fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)